Case 2:19-cv-00130-SDW-LDW Document 55 Filed 07/17/20 Page 1 of 2 PageID: 280



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 JPMORGAN CHASE BANK, N.A.,                         No. 19-130 (SDW)(LDW)

                          Interpleader Plaintiff,

                  v.                                 ORDER

 CMA TRADING, INC., ET AL.,

                       Interpleader Defendants.      July 17, 2020



WIGENTON, District Judge.

         Before this Court is the Report and Recommendation (“R&R”) entered on July 2, 2020, by

Magistrate Judge Leda D. Wettre (“Judge Wettre”), (D.E. 54), recommending that Interpleader

Plaintiff JPMorgan Chase Bank, N.A.’s Motion to Reopen this Case and Enforce the Settlement,

(D.E. 48), be granted. This Court has reviewed the reasons set forth by Judge Wettre in the R&R

and notes that no objections were filed. Based on the foregoing, and for good cause shown, it is

hereby

         ORDERED that the R&R of Judge Wettre, (D.E. 54), is ADOPTED as the conclusions

of law of this Court and Interpleader Plaintiff JPMorgan Chase Bank, N.A.’s Motion to Reopen

this Case and Enforce the Settlement (D.E. 48) shall be GRANTED; and it is further

         ORDERED that the Clerk of Court shall release the entirety of the interpleaded funds

deposited in the Court’s Disputed Ownership Fund, minus any applicable administrative fees, to

Hong Holdings, LLC, d/b/a Conico Management, by way of check made payable to “Shapiro

Croland Attorney Trust Account,” and sent to Shapiro, Croland, Reiser, Apfel & Di Iorio, LLP,
Case 2:19-cv-00130-SDW-LDW Document 55 Filed 07/17/20 Page 2 of 2 PageID: 281



Continental Plaza II, 411 Hackensack Avenue, Hackensack, New Jersey 07601, Attn. Alexander G.

Benisatto, Esq.; and it is further

        ORDERED that judgment is entered against CMA Trading, Inc. f/k/a D&E Group, Inc.

and Gunther Eben, individually, jointly and severally, in the amount $65,000, together with post-

judgment interest, on account of their failure to timely make the required $50,000 settlement

payment; and it is further

        ORDERED that the third-party complaint (D.E. 32) is dismissed, without prejudice.

        SO ORDERED.

                                                      /s/ Susan D. Wigenton
                                                    SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.
